Carley, Judge.
This is an appeal from appellant’s conviction of burglary. Appellant’s appointed counsel has filed a motion in this court requesting permission to withdraw from the case. Pursuant to the rulings in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966), and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have conducted an examination of the record and transcript filed in this case in order to determine if the appeal is, in fact, frivolous. Based upon that review of the record, we find that the requirements of Anders and Bethay have been met and, therefore, appellant’s counsel is granted permission to withdraw.
Furthermore, our thorough review of the record and transcript réveals no basis whatever for reversal of the judgment entered on the jury verdict. We conclude that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Stanley v. State, 156 Ga. App. 116 (274 SE2d 165) (1980).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.